Citation Nr: 0815651	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  07-36 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arthritits, claimed as 
due to experimental flu vaccine.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from July 1956 to July 1964.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the claim for service 
connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a hearing before the Board to be held 
in Washington, D.C.  The requested hearing was scheduled in 
May 2008.  However, prior to the scheduled hearing date, the 
veteran determined that he was no longer medically able to 
travel to Washington, D.C.  By a statement submitted in March 
2008, the veteran requested that he be afforded a Travel 
Board at the Nashville RO instead of the hearing scheduled in 
Washington, D.C.  As the request to reschedule was timely, 
the veteran is entitled to a Travel Board hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

The appeal is Remanded to the agency of 
original jurisdiction so that a Travel 
Board hearing may be scheduled.  The RO 
should notify the appellant and his 
representative of the date, time and place 
of the hearing. After the hearing is 
conducted, or if the appellant withdraws 
his hearing request or fails to report for 
the hearing, then in accordance with 
appellate procedures the claims file 
should be returned to the Board for 
appellate review.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



